Citation Nr: 1209208	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-42 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 and from September 1954 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or sensorineural hearing loss within one year thereafter, and the most persuasive and credible evidence shows that the Veteran's bilateral hearing loss is not causally or etiologically related to active military service.

3.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2011).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in May 2007 with regard to the claims for service connection for bilateral hearing loss and tinnitus.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in December 2007.

In addition, VA's duties to assist the Veteran have also been satisfied.  His service treatment records and all identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The record shows that the Veteran was afforded a VA examination in August 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that the VA examination is adequate as the examiner reviewed the claims file, to include the service treatment records and post-service records, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  The Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion in regard to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R.              §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Bilateral hearing loss

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran contends that his hearing loss is related to noise exposure during active duty.  He stated that he was exposed to artillery fire and that the explosion caused his hearing loss.  He has contended that he has experienced hearing difficulties since separation from active duty.   

First, the Board recognizes that the Veteran has a current bilateral hearing loss disability.  The August 2007 VA examination report reveals a diagnosis of bilateral hearing loss in accordance with VA regulations.  38 C.F.R. § 3.385.  

The service treatment records show that the Veteran was exposed to artillery fire in April 1951.  The May 1951 service treatment record noted that the Veteran was digging a fox hole when an artillery shell exploded nearby.  He incurred shrapnel wounds to the left arm and hip due to enemy action when struck by artillery fire near Chudong, Korea.  Thus, the Board finds that the Veteran was exposed to acoustic trauma.  However, the service treatment records are absent for any complaints, notations, or documentation regarding hearing loss.  Indeed, the reports of examination dated in July 1953, September 1954, and October 1954 show that the Veteran's ears were clinically evaluated as normal and are absent for any complaints or documentation of hearing loss.  

The January 1954 report of examination shows that the Veteran's ears were clinically evaluated as normal.  The report is absent for any complaints of hearing loss.

The Veteran's first complaints of hearing loss are documented in a January 1993 VA treatment record.  The Veteran reported that he had experienced difficulty hearing when background noise was present since December.  This document is dated more than 35 years after separation from active duty.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

The Veteran was afforded a VA examination in August 2007.  The Veteran reported that his hearing loss began after an artillery shell exploded above him.  Military noise exposure also included work as a rifleman.  The Veteran reported a history of civilian noise exposure which includes 50 years as a carpenter and 20 of those years, he worked in a factory.  The Veteran was diagnosed with mild to severe sensorineural hearing loss.  The examiner opined that given the normal assessments of hearing even years after separation, as well as the many years of noise exposure since separation, it "is less likely than not that his hearing loss is related to noise exposure during his military service."  The Board finds the VA examiner's opinion persuasive as the examiner reviewed the claims file, considered the Veteran's statements, and provided a medical opinion with a thorough rationale.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The only evidence relating the Veteran's bilateral hearing loss to active duty is the Veteran's statements.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

With respect to the Veteran's hearing loss, he has related his current disability to military noise exposure.  The Board notes that the Veteran is competent to report that he was exposed to acoustic trauma and the Board finds his reports credible.  However, the record does not indicate that the Veteran has the medical expertise to diagnose or opine as to the etiology of a bilateral hearing loss disability.  In this respect, the origin of a bilateral hearing loss disability is a matter of medical complexity and is often the subject of conflicting opinions.  Further, a lay person is not trained to diagnose hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, although the Veteran is competent to report that he was exposed to noise during service, he is not competent to offer a diagnosis or provide an opinion as to the etiology of bilateral hearing loss.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of bilateral hearing loss.   

The Board recognizes that service connection may be granted on the basis of continuity of symptomatology.  The Veteran has reported experiencing hearing loss since active duty.  See March 2007 claim; October 2009 VA Form 9.  Although the Veteran is competent to attest to experiencing reduced hearing since active duty, the Board finds that the Veteran is not credible with respect to his reported onset of hearing loss.  When reviewing the post-service treatment records, the January 1954 VA examination report did not reveal any complaints or documentation regarding hearing loss.  Moreover, when the Veteran reported experiencing tinnitus since active duty in the 1991 to 1992 VA treatment records, he did not mention any problems with his hearing.  The Veteran first mentioned experiencing hearing loss in a January 1993 VA treatment record.  However, he dated the onset of his problems as December 1992 and did not mention experiencing hearing loss since separation from active duty.  In a December 1998 VA treatment record, the examining physician recorded that the Veteran had experienced hearing loss for ten years.  In light of the Veteran's inconsistent statements regarding the onset of his bilateral hearing loss, the Board finds that the Veteran is not credible and, therefore, service connection is not warranted on the basis of continuity of symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.'), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago').  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury or disease occurring in service.   Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Therefore, the Board concludes that service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is also not warranted.

Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Here, the evidence of record reveals that the Veteran has a current diagnosis of tinnitus.  See August 2007 VA examination report.  

Furthermore, as noted in the foregoing discussion, the Veteran was exposed to acoustic trauma during his period of active duty.  See May 1951 service treatment record.  

The Veteran received a VA examination in August 2007.  During the examination, the Veteran reported noise exposure from working as a carpenter for 50 years and working in a factory for 20 of those years.  He also reported experiencing tinnitus after an artillery shell exploded above him and that he experienced tinnitus since active duty.  The VA examiner opined that "due to the lack of documentation of tinnitus during his military service, it is less likely than not that his tinnitus is related to noise exposure during his military service."  

However, the Board acknowledges the Veteran's statements from the 1990s regarding his tinnitus.  In VA treatment records dated from 1991 to 1993, the Veteran consistently stated that he suffered tinnitus since active duty, when he was exposed to an artillery blast.  Indeed, in connection with his current appeal, the Veteran has again reiterated that he has experienced tinnitus since active duty.  

With regard to the Veteran's statement that he began experiencing ringing in his ears in service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In this regard, the Veteran has stated that he developed tinnitus as a result of exposure to an artillery blast during service and has provided such statements since the 1990s, prior to the filing of any application for disability benefits.  The only evidence unfavorable to the claim for service connection in this case consists of the negative VA opinion.  The Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


